DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The specific limitations of “a peripheral slot along a first edge of the frame, the peripheral slot provides an electrical communication between the electronic device module and the peripheral interface when the electronic device module is disposed at a first position, a second edge extending substantially perpendicularly from a first end of the first edge, the second edge including a first channel to receive a first edge of the electronic device module; a third edge extending substantially perpendicularly from a second end of the first edge, the third edge including a second channel to receive a second edge of the electronic device module” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion. 

The specific limitations of “a first edge including a first channel to receive a first edge of the electronic device module; a second edge including a second channel to receive a second edge of the electronic device module, wherein the first and second edges of the electronic device module are opposite edges of the electronic device module;” in Claim 11 are not anticipated or made obvious by the prior art of record in the examiner’s opinion. 

The specific limitations of “a peripheral slot along a first edge of the frame, the peripheral slot provides an electrical communication between the electronic device module and the processor when the electronic device module is disposed at a first position, a second edge extending substantially perpendicularly from a first end of the first edge, the second edge including a first channel to receive a first edge of the electronic device module; a third edge extending substantially perpendicularly from a second end of the first edge, the third edge including a second channel to receive a second edge of the electronic device module” in Claim 18 are not anticipated or made obvious by the prior art of record in the examiner’s opinion. 

By way of example Jaramillo (US 2009/0273901) discloses:
a peripheral interface (e.g. 314 Fig.5b); and 
a frame (200 Fig.5h) that is operable to receive the electronic device module (see 112 rejection above, 400 fit into 200 shown Fig.5h), the electronic device module including a plurality of notches (notches between e.g. respective 412 Fig.4a on sides of 400) along a perimeter of the electronic device module, the plurality of notches including first and second notches (e.g. on left and right sides indicated Fig.5j), the frame including: 
a peripheral slot (between walls 202 and 204 Fig.5b ) that provides an electrical communication between the electronic device module and the peripheral interface when the electronic device module is disposed at a first position (428 engages with 318 shown Fig.5j); and 
a lock (222 and 202 Fig.5i) including a swing arm (e.g. 222) with a front end (e.g. portion into which 420 is mated Fig.5i), the front end of the swing arm mating with the first notch to secure the electronic device module in the first location (as shown e.g. Fig.5i), the lock 
a lock (222 and 202 Fig.5i) including a swing arm (e.g. 222) with a front end (e.g. portion into which 420 is mated Fig.5i), the front end of the swing arm mating with the first notch to secure the electronic device module in the first location (as shown e.g. Fig.5i), the lock controlling the ejection of the electronic device module from the first position (shown Fig.5i)  to a second position, wherein the lock disengages from the notch of the electronic device module at the second position (shown Fig.5d).

However Jaramillo (US 2009/0273901) fails to explicitly disclose: “a peripheral slot along a first edge of the frame, the peripheral slot provides an electrical communication between the electronic device module and the peripheral interface when the electronic device module is disposed at a first position, a second edge extending substantially perpendicularly from a first end of the first edge, the second edge including a first channel to receive a first edge of the electronic device module; a third edge extending substantially perpendicularly from a second end of the first edge, the third edge including a second channel to receive a second edge of the electronic device module” of claim 1
“a first edge including a first channel to receive a first edge of the electronic device module; a second edge including a second channel to receive a second edge of the electronic device module, wherein the first and second edges of the electronic device module are opposite edges of the electronic device module;” of claim 11
or
along a first edge of the frame, the peripheral slot provides an electrical communication between the electronic device module and the processor when the electronic device module is disposed at a first position, a second edge extending substantially perpendicularly from a first end of the first edge, the second edge including a first channel to receive a first edge of the electronic device module; a third edge extending substantially perpendicularly from a second end of the first edge, the third edge including a second channel to receive a second edge of the electronic device module” of Claim 18.
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THERON S MILLISER/            Examiner, Art Unit 2841      


/ADRIAN S WILSON/            Primary Examiner, Art Unit 2841